EXHIBIT 10.6

PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

LOGO [g600299g23p56.gif]

ACTIVITY ADDENDUM

Customer Number: 425276

This Activity Addendum dated September 26, 2013 (“Addendum”) is by and between
Travelport, LP, Travelport Global Distribution System, BV (collectively,
“Travelport”) and Orbitz Worldwide, LLC (“Subscriber”).

WHEREAS, Travelport and Subscriber entered into the Subscriber Services
Agreement dated July 23, 2007, as amended (“Agreement”); and

WHEREAS, Travelport and Subscriber now desire to amend the Agreement to provide
Subscriber with Travelport’s GlobalWare product.

NOW, THEREFORE, it is agreed:

1. Term. This Addendum will be effective upon the last date of execution below
and will continue for a term ending on the termination or expiration of the
Agreement.

2. GlobalWare. Travelport will provide the following additional Services to
Subscriber (for use by it and the Orbit Worldwide Agencies) at the fees set
forth below. Subscriber will pay Travelport such amounts due within 30 days of
invoice date.

 

Qty

  

Optional products and Services

   One-Time
Per Unit
Fee      Monthly
Fees      One-Time
Fees      Customer
Number  

1

   GlobalWare Multi-user first seat    $ (***)       $ (***)       $ (***)      
  (***)   

2

   GlobalWare Multi-user additional seat    $ (***)       $ (***)       $ (***)
        (***)   

3. General Provisions; Continuation of the Agreement

A. This Addendum is subject to the Agreement, which is incorporated as if fully
set forth herein. Except to the extent the Agreement is amended herein, the
Agreement remains in Nil force and effect. To the extent the terms of this
Addendum are inconsistent with the terms of the Agreement, for purposes of this
Addendum the terms of this Addendum will control.

B. This Addendum constitutes the full and final agreement between the parties
with respect to the subject matter hereof.



--------------------------------------------------------------------------------

This Addendum is agreed to by Subscriber and Travelport, through their duly
authorized undersigned representatives, as follows:

 

Orbitz Worldwide, LLC    

Travelport, LP

By: Travelport Holdings LLC as General Partner

 

Signature:   /s/ Stephen Praven     Signature:   /s/ Scott Hyden Name:   Stephen
Praven     Name:   Scott Hyden Title:   VP, Business Development     Title:   MD
– Americas Date:   October 7, 2013     Date:   October 8, 2013

 

Travelport Global Distribution System B.V.     Signature:   /s/ Marco van
Ieperen       Name:   Marco van Ieperen       Title:   Director       Date:  
October 9, 2013      

 

2